Per Curiam.
Respondent was admitted to practice by this Court in 1977. He resides in the City of Ogdensburg, St. Lawrence County.
By decision dated June 23, 2005, respondent was suspended by this Court for a period of six months, effective July 15, 2005 (Matter of Gebo, 19 AD3d 932 [2005]). He now applies for reinstatement. Petitioner does not take a position on the application.
Our examination of the papers submitted on the application indicates that respondent has substantially complied with the provisions of the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.